Citation Nr: 0023383	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  91-46 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating higher than 30 percent 
for ankylosing spondylitis of the cervical spine.

4.  Entitlement to an initial rating higher than 20 percent 
for ankylosing spondylitis and arthritis of the lumbar spine.

5.  Entitlement to an initial rating higher than 20 percent 
for ankylosing spondylitis  and arthritis of the right knee.

6.  Entitlement to an initial rating higher than 10 percent 
for ankylosing spondylitis and arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 1991 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) which granted service connection for 
rheumatoid arthritis and assigned a 40 percent disability 
rating effective from April 24, 1990.  The Board remanded the 
case for additional development in July 1992, December 1994, 
and March 1996.  In a decision of September 1999, the RO 
denied service connection for thrombophlebitis and headaches.  
Those issues have been added to the appeal.  

The Board notes that the issue of entitlement to a higher 
rating for rheumatoid arthritis has become moot.  In this 
regard, the Board notes that in a decision of September 1999, 
the RO discontinued the evaluation for rheumatoid arthritis 
effective from April 24, 1990, the date from which service 
connection was originally granted.  The decision was based on 
medical evidence showing that the correct diagnosis was not 
rheumatoid arthritis, but was instead ankylosing spondylitis.  
In the same decision, in place of the discontinued evaluation 
for rheumatoid arthritis, the RO granted service connection 
for ankylosing spondylitis of the cervical spine, rated as 30 
percent disabling; ankylosing spondylitis and arthritis of 
the lumbar spine, rated as 20 percent disabling; ankylosing 
spondylitis and arthritis of the right knee, rated as 20 
percent disabling; and ankylosing spondylitis and arthritis 
of the left knee, rated as 10 percent disabling.  The 
combined rating is 60 percent.  Those disability ratings are 
all effective from April 24, 1990.  Although the veteran has 
not expressed any disagreement with those ratings, the Board 
notes that he did not respond to a letter from the RO dated 
in September 1999 in which he was requested to let the RO 
know in writing if he was satisfied with the grant of 
benefits and wished to withdraw his appeal.  Accordingly, the 
Board concludes that the veteran wishes to appeal the ratings 
which were granted in place of the rating for rheumatoid 
arthritis.  The Board notes that the veteran was provided 
with a supplemental statement of the case in September 1999 
which addressed entitlement to higher ratings for ankylosing 
spondylitis of the cervical spine, lumbar spine, and knees, 
and those issues have been certified for appellate review.  

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that his thrombophlebitis was related to service or 
was caused or aggravated by a service-connected disability or 
medication taken for treatment of a service-connected 
disability.

2.  The veteran has not presented any competent medical 
evidence that his current headaches are related to service or 
were caused or aggravated by a service-connected disability 
or medication taken for treatment of a service-connected 
disability.

3.  The ankylosing spondylitis of the cervical spine has not 
resulted in unfavorable ankylosis.

4.  The ankylosing spondylitis and arthritis of the lumbar 
spine have resulted in no more than moderate limitation of 
motion.

5.  The ankylosing spondylitis and arthritis of the right 
knee have resulted in no more than 15 degrees of limitation 
of extension.

6.  The ankylosing spondylitis and arthritis of the left knee 
have resulted in no more than 10 degrees of limitation of 
extension.


CONCLUSIONS OF LAW

1.  The claim for service connection for thrombophlebitis, to 
include direct service connection or claimed as secondary to 
a service-connected disability or medication taken for 
treatment of a service-connected disability, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for headaches, to 
include direct service connection or claimed as secondary to 
a service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an initial rating higher than 30 percent 
for ankylosing spondylitis of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5287, 5290 
(1999).

4.  The criteria for an initial rating higher than 20 percent 
for ankylosing spondylitis and arthritis of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes 5289, 5292 (1999).

5.  The criteria for an initial rating higher than 20 percent 
for ankylosing spondylitis  and arthritis of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes 5260, 5261 (1999).

6.  The criteria for an initial rating higher than 10 percent 
for ankylosing spondylitis and arthritis of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases in 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).


I.  Entitlement To Service Connection For Thrombophlebitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for ankylosing spondylitis of the cervical spine, 
rated as 30 percent disabling; ankylosing spondylitis and 
arthritis of the lumbar spine, rated as 20 percent disabling; 
ankylosing spondylitis and arthritis of the right knee, rated 
as 20 percent disabling; and ankylosing spondylitis and 
arthritis of the left knee, rated as 10 percent disabling.  
The combined rating is 60 percent.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and third, there 
must be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The nexus to service may also be satisfied by 
the presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  In the case of a claim for secondary service 
connection, the third element of a well-grounded claim may be 
satisfied with medical evidence linking the asserted 
secondary condition to the service-connected disability.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998); see also Locher 
v. Brown, 9 Vet. App. 535, 538 (1996). 

The Court has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  See Savage, 
10 Vet. App. at 498.

The Board notes that the veteran's service medical records do 
not contain any indication that thrombophlebitis was present 
during service.  There is also no evidence that any 
cardiovascular disease was manifest during the year after 
separation from service.  

The veteran contends that he developed thrombophlebitis 
sometime after service as a result of medication given for 
treatment of his service-connected disabilities.  The Board 
finds, however, that the veteran has not presented any 
competent evidence which supports that contention.

The pertinent evidence includes a post-service 
hospitalization report dated in September 1976 from a service 
medical facility which shows that the veteran had a 
longstanding history of rheumatoid arthritis which had been 
treated with a variety of medications, most recently 
Prednisone.  He had developed a painful tender and swollen 
calf on the morning of his admission.  He was on no 
medications and had been recently tapered off of steroids.  
Examination of the extremities revealed swelling of the knees 
and ankles with marked pain and swelling of the left calf and 
palpable cord.  The left calf was 14 and 1/2 inches while the 
right calf was 13 and 1/4 inches.  There was no evidence of 
involvement above the greater saphenous vein.  The veteran 
had a totally unremarkable hospital course.  He was given bed 
rest and heparinization which was undertaken without 
complication.  He was discharged the tenth day to be followed 
in the internal medicine clinic.  

The Board notes that the discharge summary does not include 
medical opinion attributing the thrombophlebitis to the use 
of Prednisone.  The fact that the thrombophlebitis occurred 
subsequent to the use of Prednisone does not demonstrate a 
causal relationship.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court noted that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus.

Although the veteran has given his own opinion that the 
medication taken to treat his service-connected disorder 
caused thrombophlebitis to develop, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

The only medical opinion which is of record regarding whether 
the thrombophlebitis was caused by medication taken for 
treatment of a service-connected disorder does not provide 
any support for the claim.  The report of an orthopedic 
examination conducted by a fee basis examiner in May 1999 
shows that the veteran gave a history of being hospitalized 
for deep vein thrombosis after tapering off Prednisone.  He 
believed that he was allergic to Prednisone and that it was 
the cause of his deep vein thrombosis.  Following 
examination, the examiner stated that the veteran's 
thrombophlebitis was not causally or etiologically related to 
the symptomatology of either his ankylosing spondylitis or 
his rheumatoid arthritis.  He further stated that he knew of 
no relationship of thrombophlebitis occurring secondary to 
diminishing corticosteroid use.  He stated that in his 
opinion the thrombophlebitis of the veteran was not secondary 
to corticosteroid use.  

In summary, the veteran has not presented any competent 
medical evidence that thrombophlebitis was related to service 
or was caused or aggravated by a service-connected disability 
or medication taken for treatment of a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for thrombophlebitis, to include 
direct service connection or claimed as secondary to a 
service-connected disability or medication taken for 
treatment of a service-connected disability, is not well 
grounded and there is no further duty to assist the veteran 
with development of evidence pertaining to this claim.  The 
United States Court of Appeals for the Federal Circuit held 
that only a person who has submitted a well-grounded claim 
can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

II.  Entitlement To Service Connection For Headaches.

The veteran's service medical records from his period of 
active service do not contain any references to headaches.  
The earliest post-service evidence of the presence of 
headaches is contained in a medical history given by the 
veteran in February 1974 in connection with temporary 
disability retirement list proceedings.  On the form, he 
checked a box indicating that he had a history of frequent or 
severe headaches.  The Board notes, however, that this 
history was given three years after his separation from 
active duty.  The form does not contain any medical opinion 
linking the reported headaches to service or to a service-
connected disability.  

The only medical opinion which has been obtained on whether 
the headaches are related to a service-connected disorder 
does not provide any support for the claim.  The report of an 
orthopedic examination conducted by the fee basis examiner in 
May 1999 shows that the veteran gave a history of having 
periodic headaches.  They were described as being of mild to 
moderate intensity.  They were not specifically in any 
different part of his scalp or skull.  They were not always 
vertex or occipital in origin, at times they were bi-
temporal.  There were no visual sequelae or other symptoms 
suggesting that they were migraine.  The examiner concluded 
that it was his opinion that the headaches were not related 
to the symptomatology of the veteran's ankylosing spondylitis 
or rheumatoid arthritis.  

In summary, the veteran has not presented any competent 
medical evidence that current headaches are related to 
service or were caused or aggravated by a service-connected 
disability or medication taken for treatment of a service-
connected disability.  Accordingly, the Board concludes that 
the claim for service connection for headaches, to include 
direct service connection or claimed as secondary to a 
service-connected disability, is not well grounded.

III.  Entitlement To An Initial Rating Higher Than 30 Percent 
For Ankylosing
 Spondylitis Of The Cervical Spine.

The Court has held that an allegation that a service-
connected disability is more severe than it is currently 
rated is sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
With regard to initial ratings, an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Accordingly, the Board finds that 
the veteran's claims for higher ratings are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the higher rating issues on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records, and post-service medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, and offered appropriate assessments 
and diagnoses.  The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected disorders.  For these reasons, 
the Board finds that the examinations are adequate for rating 
purposes.  The Board further notes that it has not been made 
aware of any additional relevant evidence that is available 
and is required for disposition of the issue on appeal.  
Therefore, the Board concludes that no further assistance to 
the veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 5290 provides that a 10 percent rating is 
warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  However, 
the code does not provide for a rating higher than 30 
percent. 

The RO has rated the veteran's disability under Diagnostic 
Code 5287 which provides that a 30 percent rating is 
warranted for favorable ankylosis of the cervical spine.  A 
40 percent rating may be assigned under Diagnostic Code 5287 
if there is unfavorable ankylosis of the cervical spine

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The veteran testified regarding his service-connected 
disabilities during a hearing held in April 1991.  With 
respect to his neck, he stated that he wore a neck brace on 
and off, mostly in the evenings.  He said that the arthritis 
condition also affected his entire back, both knees, both 
ankles, and the hands. 

The report of an orthopedic examination conducted in May 1999 
by a fee basis examiner shows that the veteran complained of 
having a stiff, essentially fused cervical spine.  He said 
that he was presently taking Naprosyn 250 mg bid and 
underwent physical therapy and massage therapy which he said 
diminished intermittent stiffness and pain.  On examination, 
the veteran was in no acute distress.  He arose with mild 
difficulty, complaining of stiffness in his neck and back.  
The cervical spine was essentially fused.  He had zero 
degrees of extension, maybe 3-5 degrees of lateral flexion, 
and rotation of only 10 degrees to the right and left.  He 
could flex his neck to the point that the chin was within two 
inches from the sternum.  There was mild tenderness along the 
posterior muscles of the neck to palpation.  The range of 
motion was not limited by weakened movement, excess 
fatigability, or incoordination.  The limitation was due to 
the fusion of the spine.  The pertinent diagnosis was 
atypical ankylosing spondylitis with primary involvement of 
the sacroiliac joints, neck and back.  

Other medical evidence which is of record, such as the report 
of a VA joints examination conducted in June 1996, contains 
similar findings.  The Board notes, however, that none of the 
evidence which is of record contains a diagnosis of 
unfavorable ankylosis of the cervical spine.  

Therefore, the Board finds that the ankylosing spondylitis of 
the cervical spine has not resulted in unfavorable ankylosis, 
nor is there evidence of functional impairment due to pain 
which is comparable in degree to unfavorable ankylosis.  On 
the contrary, the medical evidence demonstrates that the 
veteran retains a slight functional motion of the cervical 
spine, and there is no indication that the cervical spine 
must be held in an unusual or awkward angle.  Accordingly, 
the Board concludes that the criteria for an initial rating 
higher than 30 percent for ankylosing spondylitis of the 
cervical spine are not met.  In addition, because the 
veteran's symptoms have remained at approximately the same 
level for the time period involved in this appeal, the 30 
percent rating is proper for the entire period. See 
Fenderson.  

IV.  Entitlement To An Initial Rating Higher Than 20 Percent 
For Ankylosing
 Spondylitis And Arthritis Of The Lumbar Spine.

A back disorder may be rated based on the extent to which the 
disorder limits the motion of the back.  Diagnostic Code 5292 
provides that a 10 percent rating is warranted for limitation 
of motion of the lumbar spine which is slight in degree.  A 
20 percent rating is warranted for moderate limitation of 
motion.  A 40 percent rating is warranted if the limitation 
of motion is severe.

Another Diagnostic Code pertaining to the back which 
potentially offers a higher rating is Diagnostic Code 5289 
which provides that a 40 percent rating is warranted if there 
is favorable ankylosis of the lumbar spine, and a 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
lumbar spine.

The report of an orthopedic examination conducted in May 1999 
by a fee basis examiner shows that the veteran complained of 
having stiffness and pain in the upper and lower back.  On 
examination, the veteran had limited motion in his back due 
to pain, weakened movement, and lack of endurance.  There was 
no incoordination.  He flexed within six inches of touching 
the floor with the major movement occurring in the hips and 
not in the chest.  Extension of the low back was to only 15 
degrees.  Right and left lateral bending was limited to 20 
degrees with normal being 40 degrees.  Right and left 
rotation were 35 degrees.  Straight leg raising tests were 
negative.  Lasegue's maneuver was negative.  Neurological 
examination of the lower extremities was normal.  The 
pertinent diagnosis was atypical spondylitis with primary 
involvement of the sacroiliac joints, neck and back.  The 
examiner noted that there were positive findings of 
diminished range of motion in these various structures.  

Similar findings are contained in other medical evidence 
which is of record such as the report of a neurological 
examination conducted by the VA in January 1998, the report 
of an examination of the veteran's joints conducted by the VA 
in June 1996, the report of a general medical examination 
conducted by the VA in June 1994, the report of an 
examination of the veteran's joints conducted by the VA in 
September 1992, and a rheumatology examination conducted by 
the VA in November 1990.  

In light of the foregoing findings, the Board finds that the 
ankylosing spondylitis and arthritis of the lumbar spine have 
resulted in no more than moderate limitation of motion.  The 
Board also notes that the veteran does not have ankylosis of 
the joints in the lumbar spine.  In the report of a joints 
examination conducted in July 1996 it was specifically noted 
that the veteran had no bambooing of the lumbar spine on x-
rays.  Accordingly, the Board concludes that the criteria for 
an initial rating higher than 20 percent for ankylosing 
spondylitis and arthritis of the lumbar spine are not met.  
In addition, because the veteran's symptoms have remained at 
approximately the same level for the time period involved in 
this appeal, the 20 percent rating is proper for the entire 
period. See Fenderson.

V.  Entitlement To An Initial Rating Higher Than 20 Percent 
For Ankylosing
 Spondylitis And Arthritis Of The Right Knee.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  

Under Diagnostic Code 5256, a 40 percent rating is warranted 
where there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating is warranted where there 
is ankylosis of the knee in flexion between 20 and 45 
degrees.  A 60 percent rating is warranted where there is 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees of more.  

The veteran testified regarding his service-connected 
disabilities during a hearing held in April 1991.  He 
reported that at the time of the hearing his right knee was 
swollen.  

The report of a rheumatology examination conducted by the VA 
in November 1990 shows that the veteran reported that he had 
pain in the right knee.  On examination, the right knee joint 
had moderate effusion and moderate tenderness.  There was a 
20 degree flexion contraction.  Flexion was to 120 degrees.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1992 shows that the veteran 
complained of pain in the knees, and said that the right knee 
remained swollen.  On examination, there was a moderate size 
synovial effusion of the right knee.  There was moderate to 
severe bilateral patellofemoral crepitus.  There was no 
ligamentous instability.  

A VA rehabilitation service treatment record dated in June 
1994 shows that the range of motion of the veteran's right 
knee was from 5 degrees to 100 degrees.  

The report of a general medical examination conducted by the 
VA in June 1994 shows that the veteran's gait consisted of 
short small steps.  Examination of the musculoskeletal system 
revealed that the veteran complained of pain in both knees, 
and squatting was limited to 20 percent of the normal 
distance.  The right knee reflex was absent.  Both knees 
reportedly extended to 0 degrees.  Flexion of the knees was 
to 105 degrees.  The pertinent diagnosis was increased 
inflammatory process within synovium of right knee.  

The report of an examination of the veteran's joints 
conducted by the VA in June 1996 shows that the veteran 
reported having knee pain.  He also said that his knees were 
worse at times and occasionally swelled.  On physical 
examination, the veteran walked quite well.  His stance was 
good.  The veteran gave a history of having arthroscopy of 
both knees in 1981 after a fall.  He said that he had a 
medial meniscectomy of the right knee.  There was no obvious 
effusion in the knees and he had some patellofemoral grating 
in both knees.  The ligaments of the knees were intact.  He 
could flex both knees to about 110 degrees.  On extension, 
the right knee lacked about 10 degrees.  

Finally, the report of an orthopedic examination conducted by 
a fee basis examiner in May 1999 shows that the veteran's 
gait was with his knees flexed in approximately 10 to 15 
degrees of flexion.  He could not straighten them out due to 
flexion contractures of the knees.  On examination, the right 
knee was minus 15 degrees of complete extension.  Flexion was 
to 115 degrees.  The ligaments were stable.  There was 
crepitation, and arthritic spurs were palpable along the 
margin of both median and lateral condyles.  

In reviewing the history of the right knee disorder, the 
Board notes that the severity has fluctuated from time to 
time.  Overall, the Board finds that the limitation of 
extension of the knee most nearly approximates 15 degrees of 
limitation of extension.  The Board also notes that there is 
no evidence of significant limitation of flexion of the knee, 
nor is there evidence that the knee joint is ankylosed.  
Accordingly, the Board concludes that the criteria for an 
initial rating higher than 20 percent for ankylosing 
spondylitis and arthritis of the right knee are not met.  In 
addition, because the veteran's symptoms have remained at 
approximately the same level for the time period involved in 
this appeal, the 20 percent rating is proper for the entire 
period. See Fenderson.

VI.  Entitlement To An Initial Rating Higher Than 10 Percent 
For
 Ankylosing Spondylitis And Arthritis Of The Left Knee.

The report of a rheumatology examination conducted by the VA 
in November 1990 shows that the left knee flexed to 120 
degrees.  No limitation of extension was noted on the 
examination form.  

The report of a rheumatology examination conducted by the VA 
in September 1992 shows that the veteran complained of pain 
in the knees.  He said that because of his joint pains he had 
problems driving, walking longer than 5 minutes, running, 
lifting, going up or down stairs.  On examination, there was 
moderate to severe bilateral patellofemoral crepitus.  There 
was no ligamentous instability.  

The report of a general medical examination conducted by the 
VA in June 1994 shows that examination revealed that 
squatting was limited to 20 percent of normal and the veteran 
complained of pain in both knees.  The left knee extended to 
0 degrees.  Flexion was to 105 degrees.  

The report of an examination of the veteran's joints 
conducted by the VA in June 1996 shows that the veteran said 
that the knees swelled occasionally.  On examination, he 
walked quite well.  He could flex the left knee to 110 
degrees.  Extension was full.  

The report of an orthopedic examination conducted by a fee 
basis examiner in May 1999 shows that the veteran complained 
of having painful stiff knees with loss of motion and 
grating.  His gait was with the knees flexed and he could not 
straighten them due to flexion contractures.  On examination, 
the knees had extensive degenerative arthritis and there was 
1+ effusion of both knees.  The left knee was not as severely 
involved as the right.  The range of motion was from -8 
degrees of extension to 125 degrees of flexion.  The 
ligaments were stable.  The range of motion was limited by 
pain, weakened movement, and lack of endurance with 
repetitive movement.  The pertinent diagnosis was 
degenerative arthritis, both knees, severe.  

After considering all of the evidence, the Board finds that, 
even taking into account the pain and weakness on motion, the 
ankylosing spondylitis and arthritis of the left knee have 
resulted in no more than 10 degrees of limitation of 
extension. The Board also notes that there is no evidence of 
significant limitation of flexion of the knee, nor is there 
evidence that the knee joint is ankylosed.  Accordingly, the 
Board concludes that the criteria for an initial rating 
higher than 10 percent for ankylosing spondylitis and 
arthritis of the left knee are not met.  In addition, because 
the veteran's symptoms have remained at approximately the 
same level for the time period involved in this appeal, the 
10 percent rating is proper for the entire period. See 
Fenderson.

VII.  Extra-Schedular Evaluation

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities.  The Board does not find the veteran's case 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  The Board notes that 
none of the disabilities has required frequent 
hospitalizations, and there is no evidence of marked 
interference with employment.  The veteran has not been 
hospitalized recently, and is employed.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996). 


ORDER

1.  Service connection for thrombophlebitis is denied.

2.  Service connection for headaches is denied.

3.  An initial rating higher than 30 percent for ankylosing 
spondylitis of the cervical spine is denied.

4.  An initial rating higher than 20 percent for ankylosing 
spondylitis and arthritis of the lumbar spine is denied.

5.  An initial rating higher than 20 percent for ankylosing 
spondylitis  and arthritis of the right knee is denied.

6.  An initial rating higher than 10 percent for ankylosing 
spondylitis and arthritis of the left knee is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

